 Case 2:20-cv-05564-SK Document 27 Filed 09/15/21 Page 1 of 1 Page ID #:874




                                                                JS-6



                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA



ALIANA E. RODRIGUEZ,                  Case No. 2:20-cv-5564-SK
                  Plaintiff,          JUDGMENT
             v.
KILOLO KIJAKAZI, Acting
Commissioner of Social Security,
                  Defendant.



     It is the judgment of this Court that the decision of the Administrative
Law Judge is AFFIRMED. Judgment is hereby entered in favor of
Defendant.


Date: September 15, 2021           ___________________________
                                   HON. STEVE KIM
                                   U.S. MAGISTRATE JUDGE
